 

Exhibit 10.2

SUBSCRIPTION AGREEMENT

Acusphere, Inc.
500 Arsenal Street
Watertown, MA 02472

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1.             This Subscription Agreement, including the Terms and Conditions
for Purchase of Shares attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between Acusphere, Inc., a
Delaware corporation (the “Company”), and the Investor.

2.             The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 7,694,220 units (the “Units”), each
consisting of (i) one share (the “Share,” collectively the “Shares”) of its
common stock, par value $0.01 per share (the “Common Stock”) and (ii) one
warrant (the “Warrant,” collectively the “Warrants”) to purchase 0.4 shares of
Common Stock (and the fractional amount being the “Warrant Ratio”), subject to
adjustment by the Company’s Board of Directors, or a committee thereof, for a
purchase price of $2.60 per Unit (the “Purchase Price”), reflecting a price of
$2.60 per Share and $0.00 per Warrant.  The Shares issuable upon the exercise of
the Warrants are referred to herein as the “Warrant Shares.”  The Warrant
Shares, together with the Shares and the Warrants, are referred to herein as the
“Securities.”

3.             The offering and sale of the Units (the “Offering”) are being
made pursuant to (1) an effective Registration Statement on Form S-3 (including
the Prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended),
that have been or will be filed with the Commission and delivered to the
Investor on or prior to the date hereof and (3) a Prospectus Supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Securities and terms
of the Offering that will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission) along with the Company’s
counterpart to this Agreement.

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Units set forth below for the aggregate purchase price set forth below.  The
Units shall be purchased pursuant to the Terms and Conditions for Purchase of
Units attached hereto as Annex I and incorporated herein by this reference as if
fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.


--------------------------------------------------------------------------------


 

5.             The manner of settlement of the Shares included in the Units
purchased by the Investor shall be determined by such Investor as follows (check
one):

[____]            A.    Delivery by crediting the account of the Investor’s
prime broker (as specified by the Investor on Exhibit A annexed hereto) with the
Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) system, whereby the Investor’s prime broker shall initiate a DWAC
transaction on the Closing Date using its DTC participant identification number
and released by American Stock Transfer & Trust Company, the Company’s transfer
agent (the “Transfer Agent”), at the Company’s direction.    NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

(I)            DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE
TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

(II)        REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Acusphere, Inc.
Account Number: 304950270

— OR —

[____]            B.    Delivery versus payment (“DVP”) through DTC (i.e., the
Company shall deliver Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent to the Investor through DTC
at the Closing directly to the account(s) at Cowen and Company, LLC (“Cowen”)
identified by the Investor and simultaneously therewith payment shall be made by
Cowen by wire transfer to the Company).  NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

(I)            NOTIFY COWEN OF THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

(II)        CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

2


--------------------------------------------------------------------------------


 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

6.             The executed Warrant shall be delivered in accordance with the
terms thereof.

7.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a NASD member or an Associated Person (as such term is defined
under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors (as identified
in a public filing made with the Commission) of which the Investor is a part in
connection with the Offering of the Units, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.  Exceptions:

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8.             The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the final Base Prospectus, dated August 31, 2006,
which is a part of the Company’s Registration Statement, the documents
incorporated by reference therein, and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement and the Prospectus Supplement (or the filing by the
Company of an electronic version thereof with the Commission) along with the
Company’s counterpart to this Agreement.

9.             No offer by the Investor to buy Units will be accepted and no
part of the Purchase Price will be delivered to the Company until the Company
has accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked by the Investor, without obligation or
commitment of any kind, at any time prior to the Company (or the Placement Agent
on behalf of the Company) sending (orally, in writing, or by electronic mail)
notice of its acceptance of such offer.  An indication of interest will involve
no obligation or commitment of any kind until this Agreement is accepted and
countersigned by or on behalf of the Company.

3


--------------------------------------------------------------------------------


 

Number of Units:

 

 

Purchase Price Per Unit:

$

 

 

Aggregate Purchase Price:

$

 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: June   , 2007

 

 

 



 

INVESTOR

 

 

By:

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

Agreed and Accepted
this   day of June, 2007:

 

 

 

ACUSPHERE, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

4


--------------------------------------------------------------------------------


 

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1.             Authorization and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units,
which consist of the Shares and the Warrants.

2.             Agreement to Sell and Purchase the Shares; Placement Agent.

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3          Investor acknowledges that the Company has agreed to pay Cowen and
Company, LLC (“Cowen” or the “Placement Agent”) a fee (the “Placement Fee”) in
respect of the sale of Units to the Investor.

2.4          The Company has entered into a Placement Agent Agreement, dated
June 11, 2007 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.

3.             Closings and Delivery of the Units and Funds.

3.1          Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares (and Units) set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, (b) the Company shall cause to be delivered to the
Investor a Warrant to purchase a number of whole Warrant Shares determined by
multiplying  the number of Shares (and Units) set forth on the signature page by
the Warrant Ratio and rounding down to the nearest whole number and (c) the
aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.

3.2          Conditions to the Company’s Obligations.  (a) The Company’s
obligation to issue and sell the Units to the Investor shall be subject to: (i)
the receipt by the Company of the

5


--------------------------------------------------------------------------------


 

purchase price for the Units being purchased hereunder as set forth on the
Signature Page and (ii) the accuracy of the representations and warranties made
by the Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied.  The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Units that they have agreed to purchase from the Company.

3.3          Delivery of Funds.

(a)           DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”), dated the date hereof, by and among the
Company, the Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):

JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Acusphere, Inc.
Account Number: 304950270

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in Section
3.2(b) hereof.  The Placement Agent shall have no rights in or to any of the
escrowed funds, unless the Placement Agent and the Escrow Agent are notified in
writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee.  The Company and the
Investor agree to indemnify and hold the Escrow Agent harmless from and against
any and all losses, costs, damages, expenses and claims (including, without
limitation, court costs and reasonable attorneys fees) (“Losses”) arising under
this Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent.  Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and

6


--------------------------------------------------------------------------------


 

the Company, the Investor shall confirm that the account or accounts at Cowen to
be credited with the Shares being purchased by the Investor have a minimum
balance equal to the aggregate purchase price for the Units being purchased by
the Investor.

3.4          Delivery of Shares.

(a)           DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing American Stock Transfer & Trust Company, the Company’s transfer
agent, to credit such account or accounts with the Shares.  Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent. 
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct its
transfer agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Cowen of the account or accounts at Cowen to be credited with the Shares
being purchased by such Investor.  On the Closing Date, the Company shall
deliver the Shares to the Investor through DTC directly to the account or
accounts at Cowen identified by Investor and simultaneously therewith payment
shall be made by Cowen by wire transfer to the Company.

4.             Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1          The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) in
connection with its decision to purchase the number of Units set forth on the
Signature Page, has received and is relying solely upon the Disclosure Package
and the documents incorporated by reference therein.

7


--------------------------------------------------------------------------------


 

4.2          (a) No action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth or incorporated by reference in the Base Prospectus
or the Prospectus Supplement.

4.3          (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

4.4          The Investor understands that nothing in this Agreement, the
Disclosure Package, the Prospectus or any other materials presented to the
Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Units.

4.5          Since the date on which the Placement Agent first contacted such
Investor about the Offering, it has not engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving the Company’s securities). Each Investor covenants that
it will not engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. Each Investor agrees that it will not use
any of the Units acquired pursuant to this Agreement to cover any short position
in the Common Stock if doing so would be in violation of applicable securities
laws. For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

5.             Survival of Representations, Warranties and Agreements; Third
Party Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agent shall be a third party

8


--------------------------------------------------------------------------------


 

beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

(a)  

if to the Company, to:

 

 



Acusphere, Inc. Street

 

 

 

500 Arsenal

 

 

 

Watertown, MA 02472

 

 

 

Attention: John F. Thero

 

 

 

Facsimile: (617) 926-3605

 

 

 

with copies to:

 

 

 

Goodwin Procter, LLP

 

 

 

53 State Street

 

 

 

Boston, MA 02109

 

 

 

Attention: Lawrence S. Wittenberg, Esq.

 

 

 

Facsimile: (617) 523-1231

 

 

 

(b)       if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

7.             Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

10.          Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but

9


--------------------------------------------------------------------------------


 

one instrument, and will become effective when one or more counterparts have
been signed by each party hereto and delivered to the other parties.  The
Company and the Investor acknowledge and agree that the Company shall deliver
its counterpart to the Investor along with the Prospectus Supplement (or the
filing by the Company of an electronic version thereof with the Commission).

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement, together
with the Prospectus Supplement (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of Units to such Investor.

13.          Press Release.  The Company and the Investor agree that the Company
shall issue a press release disclosing the material terms of the Offering prior
to the opening of the financial markets in New York City on the business day
immediately after the date hereof.

14.          Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

10


--------------------------------------------------------------------------------


 

EXHIBIT A

ACUSPHERE, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

1.

 

The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 

 

 

 

 

 

 

2.

 

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

 

 

 

3.

 

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

 

 

4.

 

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 

 

 

 

 

5.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

 

 

 

 

 

6.

 

DTC Participant Number:

 

 

 

 

 

 

 

7.

 

Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

 

 

 

8.

 

Account Number at DTC Participant being credited with the Shares:

 

 

 


--------------------------------------------------------------------------------